Allowable Subject Matter
Claims 11, 13-16, 20-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 15, the applicant claimed “An aircraft, comprising:
a first oil tank adjacent to a propulsion engine of the aircraft;
a second oil tank separate from the engine;
a supply system for supplying the first tank with lubrication oil extracted from the second tank;
a first sensor of oil level in the first tank;
a second sensor of oil level in the second tank; and
a unit for controlling the supply system, comprising a comparing unit for estimating and comparing doses of oil extracted from the second tank with doses of oil received by the first tank, the comparing unit being informed by units for acquiring measurements from said first and second sensors.”

The underlined limitations are taught at least in PG-Pub (US2020/0340375 A1), Paragraphs 28-32.  A system would compare a dose of oil from a second tank with a dose of oil from a first tank and check whether there is a malfunction happens.

The examiner thanks the applicant considered the and amended the claimed language to reflect the intention of the claimed invention.  After reviewing the claimed language, the Specification, and the drawings, the examiner considered Laigle (FR3020093A1) in view of Kim (US2004/0250838 A1) would fail to reflect all the teachings of Claim 15.  The examiner considered Laigle teaches the structure of the claimed invention under the broadest reasonable interpretation but fails to teach the operation of the comparing unit.  Kim teaches a comparing unit, but the comparing unit teaches a detected value compare with a preset value, not a detected value compared with another detected value (Kim, Paragraph 32).  Therefore, Kim fails to teach at least the underlined limitations mentioned above.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the underlined limitations mentioned above.  Therefore, Claim 15 is allowed.

Claim 16 is allowed based on at least the same reasons as Claim 15.  Claims, 11, 13, 14, 20-22 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747